

Exhibit 10.2
GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT (this “Guaranty”) is between RGC RESOURCES INC.
(“Guarantor”) and SEQUENT ENERGY MANAGEMENT, L.P. (the “Company”) and is
effective from and after April 1, 2018 (the "Effective Date").


WHEREAS, Roanoke Gas Company, a Virginia corporation and wholly-owned subsidiary
of Guarantor (the "Subsidiary") and the Company are parties to a Natural Gas
Asset Management Agreement dated April 1, 2018 (the “Asset Management
Agreement”) and a Base Contract for Sale and Purchase of Natural Gas dated
September 1, 2013 (as may be amended from time to time, collectively, the
“Agreements”).


WHEREAS, the Subsidiary has undertaken or will undertake certain payment
obligations under the Agreements (the “Obligations”) and the Company has
requested that Guarantor guarantee the Obligations of the Subsidiary as provided
in this Guaranty.


WHEREAS, Guarantor has determined that it will derive significant economic
benefits from the Subsidiary entering into the Agreements; and Guarantor desires
to enter into this Guaranty with the Company as an inducement to the Company to
enter into the Agreements with the Subsidiary.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, and subject to the terms hereof and intending to be legally
bound, Guarantor covenants and agrees as follows:


Section 1. Guaranty. Guarantor hereby absolutely and unconditionally guarantees
to the Company the due and punctual payment of the Obligations of the Subsidiary
under the Agreements. This is a guaranty of payment and not of collection or
performance. Each and every default by Subsidiary in the payment of the
Obligations under the Agreements will give rise to a separate cause of action
hereunder, and separate suits may be brought hereunder as each cause of action
arises. Notwithstanding the foregoing, Guarantor will not be liable hereunder
for consequential, incidental, punitive, exemplary or indirect damages, in tort,
contract or otherwise, or any penalties or charges assessed by any person or
entity.


Section 2.    Termination.    This Guaranty shall remain in full force and
effect until the earlier of the termination date of the Asset Management
Agreement or the tenth (10) business day after this Guaranty is terminated by
written notice as set forth in Section 10 hereunder. No termination shall
affect, release or discharge Guarantor’s liability with respect to any
Obligations existing or arising under the Agreements prior to the effective date
of termination.


Section 3. Demand for Payment. As a condition precedent to each payment under
this Guaranty, a demand by Company for payment hereunder shall be in writing,
signed by a duly authorized representative of Company and delivered to Guarantor
pursuant to “Notices” hereof, and shall (a) reference this Guaranty, (b)
specifically identify Company, the nature of the default, the Obligations to be
paid and (c) set forth payment instructions, including bank name, routing number
and bank account number. There are no other requirements of notice, presentment
or demand. Guarantor shall pay, or cause to be paid, such Obligations within ten
(10) business days of receipt of such demand.


Section 4. Obligation Absolute. The obligations of Guarantor under this Guaranty
will remain in full force and effect until the Obligations of the Subsidiary
under the Agreements have been fully discharged and terminated. If any payment
by Subsidiary in respect of any Obligation is rescinded or recovered from


1



--------------------------------------------------------------------------------




the Company as a preference or fraudulent transfer under federal or state
bankruptcy laws, Guarantor will remain liable under this Guaranty with respect
to such Obligations as if such payment had not been made.
 
Section 5. Reservation of Defense. Notwithstanding any other provision of this
Guaranty, in any action brought with respect to this Guaranty, Guarantor
expressly reserves to itself and will be entitled to raise as a complete or
partial defense to any liability it may otherwise have hereunder, any defenses
to the same extent as such defenses could have been raised by the Subsidiary,
except those arising out of the bankruptcy, insolvency, dissolution or
liquidation of the Subsidiary.


Section 6. Expenses. In the event this Guaranty is collected by or through an
attorney at law, Guarantor will reimburse the Company for all costs of
collection, including reasonable attorneys’ fees and expenses actually incurred.
Any amounts received by the Company hereunder may be applied to the Obligations
or the costs of collection under this Guaranty in such order and manner as the
Company may deem appropriate.


Section 7.    Waivers and Consents. Guarantor hereby waives notice of (a)
acceptance of this Guaranty, (b) presentment and demand for payment concerning
the liabilities of Guarantor hereunder, except as specifically provided herein
and (c) any dishonor or default by, or disputes with Subsidiary. Guarantor
consents to the renewal, compromise, extension or modification to the terms of
the Obligations and to any change, modification or waiver of the terms of the
Agreements without impairing or releasing the obligations of Guarantor
hereunder.


Section 8.    Representations and Warranties. Guarantor represents and warrants
that:


(a)    It is a corporation duly organized and validly existing under the laws of
the jurisdiction of its incorporation and has the corporate power and authority
to execute, deliver and perform this Guaranty;


(b)    The execution, delivery and performance of this Guaranty have been and
remain duly authorized by all necessary corporate action and do not contravene
any contractual restriction binding on Guarantor or its assets;


(c)    This Guaranty constitutes the legal, valid and binding obligation of
Guarantor enforceable against Guarantor in accordance with its terms, subject to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditor's rights and to general equity principles.


Section 9.    Revocation. This Guaranty will not apply to Obligations under any
Agreements (or under any transactions under any Agreements) entered into by
Subsidiary after the date of actual receipt by the Company of written notice
from Guarantor of the revocation of this Guaranty, but such revocation will not
affect liability for any obligations arising from transactions entered into
prior to the effectiveness of any revocation.


Section 10. Notices. All notices, demands, requests or other communications to
be sent by one party to the other hereunder or required by law must be in
writing and will be deemed to have been validly given or served by delivery of
the same in person to the intended addressee; or by depositing the same with
Federal Express or another reputable private courier service for next business
day delivery or by depositing the same in the United States mail, postage
prepaid, registered or certified mail, return receipt requested, in either case
addressed to the intended addressee at its address set forth below or at such
other address as may be designated by such party as herein provided or sent by
fax at the number designated below with a copy sent via mail or overnight
courier. All notices, demands and requests will be effective upon receipt if
delivered by fax or by personal delivery, or one business day after being
deposited with the private courier service, or two business


2



--------------------------------------------------------------------------------




days after being deposited in the United States mail as required above.
Rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was given as herein required will be deemed
to be receipt of the notice, demand or request sent. The parties hereto will
have the right from time to time to change their respective addresses and each
will have the right to specify as its address any other address within the
United States of America.


Address of the Guarantor:
RGC Resources Inc.
PO Box 13007
Roanoke, VA 24030
Attention:    Paul W. Nester
VP, Treasurer and CFO
Phone:        (540) 777-3837    
Fax:        (540) 777-2636


Address of Company:


Sequent Energy Management, L.P.
1200 Smith Street, Suite 900
Houston, TX 77002
Attention: Credit Manager
Phone:    (832) 397-1700
Fax:    (832) 397-3885


Section 11. Assignment. This Guaranty will inure to the benefit of and may be
enforced by the Company and its successors and assigns, and will be binding upon
and enforceable against Guarantor and its successors and assigns.


Section 12. Governing Law, Severability; Entire Agreement. This Guaranty is to
be interpreted, construed and governed by and in accordance with the laws of the
State of Georgia. The invalidity of any portion, provision or paragraph of this
Guaranty will not affect or render invalid any other portion, provision or
paragraph of this Guaranty. This Guaranty constitutes the entire agreement
between Guarantor and the Company with respect to the subject matter hereof and
supersedes all prior agreements, whether written or oral, between the parties
respecting such matters. No modification of this Guaranty and no waiver of any
right or remedy hereunder, will be binding unless it is in writing and signed by
Guarantor and the Company. No delay or failure by the Company to exercise any
right or remedy will operate as a waiver thereof, and no single or partial
exercise by the Company of any right or remedy will preclude other or future
exercise thereof or the exercise of any other right or remedy.


IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed by its
duly authorized officer or representative.


 
RGC Resources, Inc.
 
 
 
 
 
 
By:
/s/ Paul W. Nester
 
 
Name:
Paul W. Nester
 
 
Title:
Vice President, Treasurer and Chief
 
 
 
Financial Officer
 





3

